392 S.W.2d 113 (1965)
Ex parte George Monroe SAVELLE, Jr.
No. A-10744.
Supreme Court of Texas.
June 9, 1965.
*114 George Monroe Savelle, pro se.
HAMILTON, Justice.
This is an original habeas corpus proceeding. Pursuant to an action brought by Billie Nell Smith, George Monroe Savelle, Jr., was adjudged on April 8, 1965, by order of the Court of Domestic Relations No. 2 in and for Harris County, Texas, to be in contempt of court for an alleged failure and refusal to make child support payments as ordered by said court in Cause No. 566,680. Savelle was assessed three days in jail with the provision that he might purge himself of such contempt by paying the sum of $300.00 as arrearage, attorney's fee and costs of court. The judgment of the court committing Savelle reads in part as follows:
"IT is accordingly so ORDERED, ADJUDGED AND DECREED by the Court that the said George Monroe Savelle, Jr., be and is hereby held guilty of contempt of Court by reason of his failure and refusal to make the payments of child support in defiance of the terms of the decree hereinabove referred to, and his punishment for such contempt is here fixed by assessing against him a fine of $___ _ ___ and committing him to the County Jail of Harris County, Texas for 3 days, and it is further Ordered that the said George Monroe Savelle, Jr., may purge himself of such contempt by paying the sum of $300.00 as child support payments to Bille Nell Savelle, and also by paying all costs incurred herein, and upon such payments said George Monroe Savelle, Jr., shall be released from custody. LET, THEREFORE, commitment issue to the Sheriff of Harris County, Texas, accompanied by a certified copy of this judgment."
The relator did not purge himself by paying the arrearage and court costs, but he had served the three-day commitment period at the time this court granted his petition for writ of habeas corpus. He is, therefore, under the clear provisions of the judgment of commitment, entitled to be released, and it is so ordered.